Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 8/19/2022.
2. 	Claims 1-20 are pending in the case. 
3.	Claim 21 is newly added.
4.	Claims 1, 12 and 13 are independent claims. 



Applicant’s Response
5.	In Applicant’s response dated 8/19/2022, applicant has amended the following:
a) Claim 12 
Based on Applicant’s amendments and remarks, the following objections and rejections previously set forth in Office Action dated 5/26/2022 are withdrawn:
a) Objection to claim 12
b) 35 U.S.C. 112(b) Rejection to claim 12





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 12-16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al. (hereinafter “Tran”), U.S. Published Application No. 20160065577. 
Claim 1:
Tran teaches  A content providing method implemented by a computer system including processing circuitry, the content providing method comprising: (see computer system of Figure 10)
providing, by the processing circuitry, a first subset of content among a set of content to an electronic device of a user based on a request from the user for the set of content;  (e.g., providing a first subset of media content such as images, videos, audio and/or text to a user device based on a request to access the first subset of media content par. 38; The content identification module 104 can be configured to identify a set of media content items associated with a first user of a social networking system. The set of media content item can include, but is not limited to, images, videos, audio, and/or text associated with the first user of the social networking system. The set of media content item can be associated with the first user in that the media content items can be provided by the first user and/or the first user can be tagged with the media content items.) par. 86; The user device 910 is configured to communicate via the network 950. The user device 910 can execute an application, for example, a browser application that allows a user of the user device 910 to interact with the social networking system 930.)
generating, by the processing circuitry, a first interface space including assigning a first user group to the first interface space, the first user group being based on a first selection from the user from among a plurality of users requesting the set of content; (e.g., generating a media access interface (i.e., first interface space) including assigning a user group (e.g., tagged user and social network friends) to the media access interface, the user group being based on a first selection from a user of the user group requesting associated media content  par. 16; In an embodiment, each media content item in the first subset can correspond to at least one of a media content item provided by the first user and that has a tag of the second user, a media content item provided by the second user and that has a tag of the first user, or a media content item that has the tag of the first user and the tag of the second user. par. 38; The set of media content item can be associated with the first user in that the media content items can be provided by the first user and/or the first user can be tagged with the media content items.  par. 40; In some implementations, the set of media content items associated with the first user can be provided via a media access interface associated with the first user. )
and providing, by the processing circuitry, a second subset of content among the set of content based on a second selection received through the first interface space, the second subset of content being one of a plurality of follow-up subsets of content among the set of content, each of the plurality of follow-up subsets of content having a follow-up story corresponding to the first subset of content. (e.g., providing a second subset of lower priority content based on a second selection received through media access interface as shown in Figure 4A, the second subset of media content being associated with a story as discussed in par. 64 (i.e.,  content having a follow-up story corresponding to the first subset of content)) Par. 61; In some embodiments, it can be determined that at least a second subset of media content items, out of the set of media content items, fails to satisfy the specified selection criteria. It can be determined that the at least the second subset is accessible to the second user based on one or more privacy settings of the first user. The second user can be provided with access to the representation 420 of the second subset of media content items. In some cases, the representation 410 of the first subset can be provided at a first position 412 in the media access interface. The representation 420 of the second subset can be provided at a second position 422 in the media access interface. The second position 422 can be lower in positional priority than the first position 412.par. 64; In some embodiments, each of the second subset and the third subset is associated with at least one of a story, a post, an event, or an album.)

Claim 2 depends on claim 1:
Tran teaches wherein the set of content comprises at least one branch point and the plurality of follow-up subsets of content are selectable based on a branch point among the at least one branch point of the first subset of content; (e.g., the set of media content comprises a branch point based on the associated users tagged to the subset of content par. 76;  In some embodiments, it can be determined that the second user (User A) is attempting to interact with the third user (User C), who can be included in a set of users associated with the first subset of the first user (User B). A media access interface 702 associated with the third user can be provided to the second user. A first subset (e.g., associated with a representation 704) of media content items of the third user can include images associated with both the third user and the first user, since the second user is not friends with the third user. Also, a representation 706 of a second subset of the third user can be presented in a lower positional priority than the representation 704 of the first subset of the third user.) 

and each of the plurality of follow-up subsets of content has a different follow-up story corresponding to the first subset of content. (e.g., different social network relationship associated with the media content results in different relevant follow-up stories corresponding to the first subset of media content par. 48; Accordingly, the relevance module 204 can dynamically adjust the selection criteria to specify that each media content item selected to be included in the first subset of media content items should at least meet a threshold level of relevance with respect to the first user. par. 49; In some embodiments, the relevance module 204 can also be configured to determine the threshold level of relevance. The threshold level of relevance can be determined, for example, based on at least one of a relationship of the first user, a connection of the first user par. 50; In one example, the selection criteria can specify that the threshold level of relevance for image content items is met when the image content items are associated with (e.g., provided by and/or tagged with, etc.) the first user and a user with whom the first user is in a relationship.)

Claim 3 depends on claim 1:
Tran teaches wherein the generating the first interface space comprises: generating a user group list comprising a plurality of user groups by grouping the plurality of users into the plurality of user groups based on a plurality of criteria;  (e.g., generating a tagged group list comprising a plurality of user tagged groups by grouping social network friends into a plurality of tagged user groups based on criteria related to the media content items (par. 52; The direct connection module 206 can dynamically adjust the selection criteria accordingly to specify that each media content item in the first subset should be associated with both the first user and the second user. For example, each media content item in the first subset can correspond to at least one of a media content item provided by the first user and that has a tag of the second user, a media content item provided by the second user and that has a tag of the first user, or a media content item that has the tag of the first user and the tag of the second user. par. 57; In this example, User A 302 has been tagged in Image A 308, such as by another user not explicitly shown in FIG. 3. In this example, User A 302 has uploaded Image B 310 and Image C 312. User A 302 has also tagged User B 304 in Image B 310. Moreover, User A 302 has tagged himself or herself in Image C 312.) )

and generating the first interface space including assigning the first user group to the first interface space based on the first selection of the first user group from the user group list. (e.g., Figures 3-7 illustrates generating a media access interface including assigning the first tagged user group to the first media access interface based on the user selection of tagged user group) par. 54; The indirect connection module 208 can dynamically adjust the selection criteria accordingly to specify that each media content item in the first subset should be associated with both the first user and the at least one common connection. For example, each media content item in the first subset can correspond to at least one of a media content item provided by the first user and that has a tag of the at least one common connection, a media content item provided by the at least one common connection and that has a tag of the first user, or a media content item that has the tag of the first user and the tag of the at least one common connection. Par. 80; In some embodiments, the media access interface can correspond to a browsing interface for accessing media based on social graph data. The media access interface can allow for navigation of media content based on relationships between media content items, people, time, and/or places. )

Claim 4 depends on claim 3:
Tran teaches wherein the user group list comprises a user group into which one or more of the plurality of users is grouped based on at least one of a social relationship, profile information, content preference information, or a content consumption path of the user. (e.g., tagged user group is based on social media relationships or content preference information par. 49;  In some cases, at least some of the information related to relationships of the first user, connections of the first user, interests of the first user, events associated with the first user, interactions associated with the first user, and/or posts provided by the first user can be acquired or determined based on social graph data. Par. 50; In one example, the selection criteria can specify that the threshold level of relevance for image content items is met when the image content items are associated with (e.g., provided by and/or tagged with, etc.) the first user and a user with whom the first user is in a relationship.  par. 80; In some embodiments, the media access interface can correspond to a browsing interface for accessing media based on social graph data. The media access interface can allow for navigation of media content based on relationships between media content items, people, time, and/or places.)
Claim 5 depends on claim 1:
Tran teaches wherein the generating the first interface space generates the first interface space to include a selection function for selecting one of the plurality of follow-up subsets of content; (e.g., generating media access interface to include a selection function for dynamically selecting one of the plurality of follow subsets of media content par. 7; In an embodiment, each of the second subset and the third subset can be associated with to at least one of a story. Par. 9; In an embodiment, a vertical scroll element can be provided for navigating among at least the representation of the first subset, the representation of the second subset, and the representation of the third subset.  par. 80; In some embodiments, the media access interface can correspond to a browsing interface for accessing media based on social graph data. The media access interface can allow for navigation of media content based on relationships between media content items, people, time, and/or places.)
and the second selection being received via the selection function. (e.g., e.g., selection function via vertical scroll element used to select corresponding subsets of media content par. 67; In some embodiments, a vertical scroll element 452 can be provided for navigating among at least the representation 410 of the first subset, the representation 420 of the second subset, the representation of the third subset (not explicitly shown), and so forth. In some instances, a first scroll element position 454 in the vertical scroll element 452 can correspond to the first position 412 in the media access interface, a second scroll element position in the vertical scroll element can correspond to the second position 422 in the media access interface, and a third scroll element position in the vertical scroll element can correspond to the third position in the media access interface, and so forth.)
Claim 10 depends on claim 1:
Tran teaches further comprising: generating, by the processing circuitry, a second interface space including assigning a second user group to the second interface space, the second user group including users among the first user group consuming the second subset of content. (e.g., media access interface allows assigning via tagging users into a group with access privileges (i.e., consumption subset of media content)  par. 5; It can be determined that the at least the second subset is accessible to the second user based on one or more privacy settings of the first user. par. 52; In an embodiment, each media content item in the first subset can correspond to at least one of a media content item provided by the first user and that has a tag of the second user, a media content item provided by the second user and that has a tag of the first user, or a media content item that has the tag of the first user and the tag of the second user)
Claim 12:
Independent Claim 12 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 12. (see A non-transitory computer-readable record medium storing instructions for performing method as shown in Tran’s Figure 10)
Claim 13:
Independent Claim 13 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 13.Claim 14 depends on claim 13:
Claim 14 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 14.
Claim 15 depends on claim 13:
Claim 15 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 15.
Claim 16 depends on claim 13:
Claim 16 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 16.


Claim 21 depends on claim 1:
Tran teaches wherein the set of content is a discrete media presentation comprising the first subset of content and the plurality of follow-up subsets of content, the plurality of follow-up subsets of content being linked to the first subset of content. (e.g., scrolling a describe media presentation comprising a third subset of content such as a story linked to the second subset of posted content such as an album Examiner submits that scrolling related content based on a criteria as taught by Tran teaches displaying “linking” first, second and third sub content  par. 64; In some embodiments, each of the second subset and the third subset is associated with at least one of a story, a post, an event, or an album. Par. 67; In some embodiments, a vertical scroll element 452 can be provided for navigating among at least the representation 410 of the first subset, the representation 420 of the second subset, the representation of the third subset (not explicitly shown), and so forth. Par. 80; In some embodiments, the media access interface can correspond to a browsing interface for accessing media based on social graph data. The media access interface can allow for navigation of media content based on relationships between media content items, people, time, and/or places.
 )


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran as cited above, and applied to claims 1 and 13, in view of Singh et al. (hereinafter “Singh”), U.S. Published Application No. 20190066730 A1.

Claim 6 depends on claim 1:
Tran fails to expressly teach wherein the generating the first interface space generates the first interface space to include a voting function for selecting one of the plurality of follow-up subsets of content by a majority vote; and the second selection being received via the voting function. 


However, Singh teaches wherein the generating the first interface space generates the first interface space to include a voting function for selecting one of the plurality of follow-up subsets of content by a majority vote; and the second selection being received via the voting function. (e.g., user interface includes voting option for selecting a follow up subset of video content presented by a master author selection of the final subset of video content is determined by majority acceptance vote par. 54; The voting module 314 is configured to accept votes from participants in deciding the presentation of the group video, including whether an editing option to the group video is accepted or not and whether the final presentation of the group video is accepted or not. For example, when participants make several changes to the display order of a video file, the master author can use the voting module 314 to set up a voting event for the display order of that particular video file. In addition, when the master author deems that the group video is completed, he or she may set up a voting event to decide whether the group video is acceptable by all the participants or not. The master author is allowed to set up the voting rules when the group video project is initiated.)

In the analogous art of a network of users viewing a collection of content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared collection of content as taught by Tran to include a voting function as taught by Singh to provide the benefit of quickly receiving feedback on changes to shared content in effort to determine the most approved content for collaborative video projects. 
Claim 8 depends on claim 1:
Tran fails to expressly teach further comprising: recognizing, by the processing circuitry, a keyword or action in a conversation exchanged between users included in the first user group through the first interface space, wherein the second selection corresponds to the keyword or the action. 

However, Singh teaches further comprising: recognizing, by the processing circuitry, a keyword or action in a conversation exchanged between users included in the first user group through the first interface space, wherein the second selection corresponds to the keyword or the action. (e.g., recognizing editing actions in a conversation exchanged between users in a user interface wherein the second selection of video content corresponds to the editing actions par. 37; In one embodiment, the communication section 302 pushes various messages to an electronic device of a user, which are related to a group video creation project. The communication section 302 may push messages to an electronic device before the participation of a group project, during the participation of a group video project, or after the participation of a group video project. For example, the communication section 302 may push a message to a plurality of electronic devices whose users are in the same stadium of a football game and prompt those users to collaborate with each other to create a group video. In another example, when the user has left a group video project, his or her device will receive messages from the group video server when additional changes are made to the group video. The message pushed by the group video server to the electronic device may be a push notification, a text message, an email, a feed in the user's account on a social platform, or a post in a local application of the electronic device.)
In the analogous art of a network of users viewing a collection of content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of user as taught by Tran to include message communication between collaborating users as taught by Singh to provide the benefit of quickly indicating progress on shared content in effort to efficiently collaborate on video related projects. 

Claim 9 depends on claim 1:
Tran fails to expressly teach further comprising: updating, by the processing circuitry, the first interface space to include a follow-up subset of content list that includes the plurality of follow-up subsets of content, the follow-up subset of content list including at least one of recommendation information or rating information for each of the plurality of follow-up subsets of content. 

However, Singh teaches further comprising: updating, by the processing circuitry, the first interface space to include a follow-up subset of content list that includes the plurality of follow-up subsets of content, the follow-up subset of content list including at least one of recommendation information or rating information for each of the plurality of follow-up subsets of content. (e.g., user interface includes voting option for selecting a follow up subset of video content presented by a master author selection of the final subset of video content is determined by majority acceptance vote.  Examiner notes that the votes are considered “rating information” and the results of the voting suggests “recommendation information” as recited in the claims par. 54; The voting module 314 is configured to accept votes from participants in deciding the presentation of the group video, including whether an editing option to the group video is accepted or not and whether the final presentation of the group video is accepted or not. For example, when participants make several changes to the display order of a video file, the master author can use the voting module 314 to set up a voting event for the display order of that particular video file. In addition, when the master author deems that the group video is completed, he or she may set up a voting event to decide whether the group video is acceptable by all the participants or not. The master author is allowed to set up the voting rules when the group video project is initiated.)

In the analogous art of a network of users viewing a collection of content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared collection of content as taught by Tran to include a voting function as taught by Singh to provide the benefit of quickly receiving feedback on changes to shared content in effort to determine the most approved content for collaborative video projects. 
Claim 17 depends on claim 13:
Claim 17 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 17.

Claim 19 depends on claim 13:
Claim 19 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale set forth in claim 8 to reject claim 19.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tran as cited above, and applied to claims 1 and 13, in view of Nemeth et al. (hereinafter “Nemeth”), U.S. Published Application No. 20100079585 A1
Claim 7 depends on claim 1:
Tran fails to expressly teach wherein the generating the first interface space generates the first interface space to provide a game; and the second selection is based on a reward acquired through the game.

However, Nemeth teaches wherein the generating the first interface space generates the first interface space to provide a game; and the second selection is based on a reward acquired through the game.(e.g., user interface generates a game and the second selection is based on a reward acquired through the game par. 49; In gaming, a reward stream may be provided using aspects of the interactive theater system. For example, the system may be configured to provide a special branching reward only viewable by certain parts of the audience such as those that have received a certain score level by that branching point or have answered a specific question correctly. In interactive games, scene changes may be provided based on guest actions to provide dramatic changes and/or transformations to the displayed scene by switching image streams.)
In the analogous art of a network of users viewing a collection of shared content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared collection of content as taught by Tran to include a game as taught by Nemeth to provide the benefit of providing enhanced audience participation in an interactive theater or similar environment and such audience participation may be used to provide a more responsive game, entertainment, and/or education experience for an audience on a member-by-member basis. (see Nemeth; par. 2)

Claim 18 depends on claim 13:
Claim 18 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale set forth in claim 7 to reject claim 18.




Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran as cited above, and applied to claims 1 and 13, in view of Grosse et al. (hereinafter “Grosse”), U.S. Published Application No. 20180091573 A1.
Claim 11 depends on claim 2:
Tran fails to expressly teach further comprising: providing, by the processing circuitry, a content consumption path representing the first subset of content and the one of the plurality of follow-up subsets of content at the branch point of the first subset of content. 

However, Grosse teaches further comprising: providing, by the processing circuitry, a content consumption path representing the first subset of content and the one of the plurality of follow-up subsets of content at the branch point of the first subset of content. (e.g., providing optimal consumption path for a graph-based model representing a first subset of content and a plurality of follow-up subsets of content at a branch point of the first subset of content  par. 84; Recommendations can be explicit, with recommendations being explicitly labelled as such to the user, guiding the user through a transmedia content subset or non-linear by providing an optimal consumption path or suggesting other users to collaborate with, or they can be implicit, meaning the user's choice is biased towards certain elements of content (including transmedia content, advertisement, users), without making the bias explicitly visible to the user. par. 105; The graph-based model defines all of the possible consumption flows throughout a given graph and allows identification of transmedia content data items which play key roles within the storyworld. FIG. 6 depicts a graph-model of two non-linear networks of transmedia content data items.)
In the analogous art navigating content related to a story, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the navigated content as taught by Tran to include an optimal consumption path as taught by Grosse to provide the benefit of improving the consumption of shared content . (see Grosse; par. 84)


Claim 20 depends on claim 14:
Claim 20 is substantially encompassed in claim 11, therefore, Examiner relies on the same rationale set forth in claim 11 to reject claim 20.



Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. 
Prior Art Rejections 
Applicant argues that Tran does not disclose or suggest at least, “generating ... a first interface space including assigning a first user group to the first interface space, the first user group being based on a first selection from the user from among a plurality of users requesting the set of content,” as recited by claim 1. Tran is silent regarding “assigning a first user group to” the media access interface (alleged to correspond to the claimed “first interface space”), as is the case with the claimed “first interface space.” On the contrary, Tran merely describes providing the media access interface to an individual user. For example, the criteria by which the first subset of the media content items of Tran represented in the media access interface is specified is based on the individual user (e.g., the second user) attempting to access the media content items associated with the first user. Also, the title of the media access interface is set according to the identity of the individual user to which it is presented (e.g., a user different from, or the same as, that with which the media content items are associated). Accordingly, Tran does not disclose “assigning a first user group to the first interface space,” as recited by claim 1. (see Response; pages 10,11)

Examiner respectfully disagrees. 
Examiner notes that “tagging” a user to a post of social media content as taught by Tran is relied upon to teach “assigning a first user group to the first interface space,” as recited in the claims. For example, when a user is tagged to the posted media content within a social media page, the user is assigned to the posted media content (i.e., first interface space).  Applicant has failed to address the “tagging” feature as taught by the Tran reference as discussed in the cited paras. 18,38, and 40. Therefore, tagging a user to a social media post  as taught by Tran teaches or suggests “assigning a first user group to the first interface space” as recited in the claims. 


Applicant argues that Tran is completely silent regarding “assigning a first user group ... based on a first selection from the user from among a plurality of users requesting the set of content,” as recited by claim 1. On the contrary, Tran merely describes providing the media access interface to the second user determined to be attempting to access the media content items associated with the first user. Accordingly, Tran is silent regarding each of “a plurality of users requesting the set of content,” and “a first selection from the user from among a plurality of users requesting the set of content,” as recited by claim 1. (see Response; pages 11 and 12)

Examiner respectfully disagrees. 
As explained above, Examiner relies on “tagging” a user to a post of social media content as taught by Tran is relied upon to teach “assigning a first user group to the first interface space,” as recited in the claims. Examiner submits that tagging a user or a friend to a posted social media content requires a first selection (i.e., tagging selection) from the user from among a plurality of users requesting access to the set of content within the social media post. Applicant has failed to address the “tagging” feature as taught by the Tran reference as discussed in the cited paras. 18,38, and 40. Therefore, tagging a user via a first selection to a social media post  as taught by Tran teaches or suggests “assigning a first user group ... based on a first selection from the user from among a plurality of users requesting the set of content,” as recited in the claims. 

For at least the foregoing reasons, Examiner maintains prior art rejections. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145